Exhibit MOBILEPRO CORP. LIST OF SUBSIDIARIES Direct Subsidiaries of MobilePro Corp Jurisdiction of Incorporation CloseCall America, Inc. Delaware Davel Acquisition Corp. Delaware Davel Communications, Inc. (subsidiary ofDavel Acquisition Corp.) Delaware American Fiber Networks, Inc. Delaware ProGames Network, Inc. Delaware MWS Newco, Inc. Delaware Direct and Indirect Subsidiaries of Davel Communications, Inc. Davel Financing Company, LLC Delaware Davel Communications Group, Inc. Illinois Telaleasing Enterprises, Inc. Illinois Peoples Telephone Company, Inc. New York PhoneTel Technologies, Inc. Ohio
